DETAILED ACTION
This Office Action is in response to the application 16/848,970 filed on 04/15/2020.
Claims 1-20 have been examined and are pending in this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
For the record, the Examiner acknowledges that NO foreign priority claimed at applicant’s initial time of filing for patent.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/28/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 06/21/2021 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 04/15/2020 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 04/15/2020 has been accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claim 1, this claim recites the phrase “such that” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by NPL by Martin et al (hereinafter Martin): “Blockchain-based Supply Chain Traceability: Token Recipes model Manufacturing Processes.” Oct. 05, 2018. 

Referring to claim 1, Martin teaches a method, comprising: 
generating an asset token for a non-fungible asset, the asset token including a hierarchical identifier referencing a plurality of layers including a reference layer, a product layer, and a product rights layer, the asset token having an associated token identifier that includes, sequentially, a representation of the reference layer, a representation of the product layer, and a representation of the product rights layer (Sec. III. A: the token are non-fungible; sec. IV.A, IV.B, FIG. 3; When storing required inputs for creating tokens, we demand the inputs’ contract address, batch identifiers and the amounts needed to create one product unit.” ); and 
authenticating a transaction of the asset token on a distributed ledger in response to a real-world transaction associated with the non-fungible asset, the transaction of the asset token including a modification to at least one layer from the plurality of layers such that a processing efficiency of the transaction is increased relative to a transaction of a non-hierarchical token (Sec. I, sec. IIB: “a set of smart contracts that handles modifiable goods by capturing their creation, transformation and exchange on a distributed ledger. …” ).  

Referring to claim 2, Martin further teaches wherein the reference layer includes a representation of a type of the non-fungible asset (Sec. III. A: the token is non-fungible).

Referring to claim 3, Martin further teaches wherein the product layer includes a unique representation of the non-fungible asset (Sec. III. A: the token is non-fungible; sec. IV.A, IV.B, FIG. 3; the product is non-fungible).

Referring to claim 4, Martin further teaches wherein the product rights layer includes a representation of one of a right associated with the non-fungible asset or an obligation associated with the non-fungible asset (Sec. III. A: the token is non-fungible; sec. IV.A, IV.B, FIG. 3; the product is non-fungible).

Referring to claim 5, Martin further teaches comprising transacting the asset token at each of the reference layer, the product layer, and the product rights layer (Sec. III. A: the token is non-fungible; sec. IV.A, IV.B, FIG. 3; the product is non-fungible).

Referring to claim 6, Martin further teaches comprising transacting the asset token at one of the reference layer, the product layer, or the product rights layer (Sec. III. A: the token is non-fungible; sec. IV.A, IV.B, FIG. 3; the product is non-fungible).

Referring to claim 7, Martin further teaches comprising generating a reference token specifying a distributed ledger address of a smart contract to enforce a rule associated with the asset token (Sec. I, Sec. IIB, creation, transformation and exchange on a distributed ledger).

Referring to claim 8, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 9, Martin further teaches wherein the non-fungible asset is an asset including multiple sub-components (Sec. III. A: the token is non-fungible; sec. IV.A, IV.B, FIG. 3).

Referring to claim 10, Martin further teaches wherein the memory further stores instructions to cause the processor to define a token identifier for the asset token (Sec. III. A: the token are non-fungible; sec. IV.A, IV.B, FIG. 3; When storing required inputs for creating tokens, we demand the inputs’ contract address, batch identifiers and the amounts needed to create one product unit.” ).

Referring to claim 11, Martin further teaches wherein the memory further stores instructions to cause the processor to define a token identifier for the asset token, the token identifier encoding: (1) the reference layer in a first portion of the token identifier, (2) the product layer in a second portion of the token identifier following the first portion, and (3) the product rights layer in a third portion of the token identifier following the second portion (Sec. III. A: the token are non-fungible; sec. IV.A, IV.B, FIG. 3; When storing required inputs for creating tokens, we demand the inputs’ contract address, batch identifiers and the amounts needed to create one product unit.” ).

Referring to claim 12, Martin further teaches wherein the non-fungible asset is a tangible, multi- component asset (Sec. III. A: the token are non-fungible; sec. IV.A, IV.B, FIG. 3).

Referring to claim 13, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 14, This claim is similar in scope to claim 3, and is therefore rejected under similar rationale.

Referring to claim 15, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 16, Martin further teaches wherein the transaction of the asset token is performed using a smart contract (Sec. I, Sec. IIB, smart contract).

Referring to claim 17, This claim is similar in scope to claim 12, and is therefore rejected under similar rationale.

Referring to claim 18, This claim is similar in scope to claim 11, and is therefore rejected under similar rationale.

Referring to claim 19, Martin further teaches wherein the asset token includes hierarchical information having a representation of a type of the non-fungible asset, a unique representation of the non-fungible asset, and a representation of one of a right or an obligation associated with the non-fungible asset (Sec. III. A: the token is non-fungible; sec. IV.A, IV.B, FIG. 3; the product is non-fungible).

Referring to claim 20, Martin further teaches comprising: tracking a modification to the non-fungible asset using the token identifier; and transmitting a signal representing the modification to a compute device for presentation to a user (Sec. I, sec. IIB: “a set of smart contracts that handles modifiable goods by capturing their creation, transformation and exchange on a distributed ledger. …” ).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499                                                                                                                                                                                                        05/11/2022